                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              VALDOSTA DIVISION

NDUDI BENSON ADU,                             :
                                              :
                       Petitioner,            :
                                              :
v.                                            :       CASE NO. 7:18-CV-103-WLS-MSH 1
                                              :              28 U.S.C. § 2241
PHIL BICKHAM, et al., 2                       :
                                              :
                 Respondents.                 :
_________________________________

                   ORDER AND REPORT & RECOMMENDATION

       Presently pending before the Court is Petitioner’s amended application for habeas

corpus relief under 28 U.S.C. § 2241 (ECF No. 12) and motion to correct this case’s caption

(ECF No. 54), and Respondents’ motion to dismiss Petitioner’s application for habeas

relief (ECF No. 30). For the reasons explained below, Petitioner’s motion to correct the

case caption is granted. It is recommended that his amended application for habeas relief

be granted and Respondents’ motion to dismiss be denied.

                                        BACKGROUND

       Petitioner is a native and citizen of Nigeria. Mot. to Dismiss 3, ECF No. 30. About

five years ago, on November 18, 2013, he was detained by the Department of Homeland

Security (“DHS”) as an “arriving alien” after attempting to enter the United States with an


1
  Petitioner’s first application for habeas corpus relief was filed in this Court on October 4, 2017,
and docketed as case number 7-17-CV-171-HL-MSH. Order, November 13, 2017, ECF No. 4.
2
  The case caption has been altered here to reflect the Court’s granting of Petitioner’s motion to
correct the same (ECF No. 54).
expired visa. Id. On November 25, 2013, DHS presented Petitioner with a Notice to

Appear (“NTA”) which alleged he was removable under INA § 212(a)(7)(i)(I), 8 U.S.C. §

1182 (a)(7)(i)(I)—as an alien who did not possess a valid unexpired immigrant visa or

other entry document when applying for admission to the United States. Id.

       Petitioner’s first order of removal became final on December 23, 2014, after the

Board of Immigration Appeals (“BIA”) denied his appeal of an Immigration Judge’s

(“IJ’s”) removal order. Mot. to Dismiss Ex. D, ECF No. 30-1. Petitioner sought review

of the BIA’s decision in the U.S. Court of Appeals for the Eleventh Circuit which remanded

his administrative case on May 23, 2016. Mot. to Dismiss Ex. H 3. On September 20, 2017,

the Eleventh Circuit declared that Petitioner’s first final removal order “no longer

qualified” as such because the BIA had granted Petitioner’s motion to reopen his

administrative case. Mot. to Dismiss Ex. L.

       Meanwhile, an IJ ordered Petitioner removed—for the second time—on November

22, 2016. Mot. to Dismiss Ex. B. The BIA affirmed that ruling on May 17, 2017. Mot. to

Dismiss Ex. C. Petitioner sought judicial review of this second final order and, in a

September 20, 2017, order, the Eleventh Circuit stayed Petitioner’s removal pending a

decision on his substantive appeal. Mot. to Dismiss Ex L. As of September 27, 2018, the

Eleventh Circuit had not issued a ruling on Petitioner’s pending appeals, and neither party

has since informed the Court of such a ruling. See Resp’ts’ Resp. to Suppl. Br. 6, ECF No.

57.


3
   Though Respondents attached numerous exhibits to their motion to dismiss (ECF No. 30), they
all can be found at document No. 30-1.
                                              2
       Petitioner first applied for habeas relief in this Court on October 4, 2017 (ECF No.

1). After Respondents answered that initial application, Petitioner submitted an amended

application for habeas relief (ECF No. 12). He then moved to transfer the case to the United

States District Court for the Southern District of Georgia, because he was transferred to the

Folkston Detention Center in Folkston, Georgia. Mot. to Transfer 1, 2, ECF No. 16. The

case was transferred to the Southern District of Georgia on February 13, 2018. Order 1,

ECF No. 17. On July 3, 2018, it was transferred back to this Court. (ECF No. 40.) This

Court held a hearing on August 30, 2018, then gave both parties fourteen days to

supplement the record and provide additional briefing. Text-Only Orders, August 30,

2018, ECF Nos. 51, 52.

                                      DISCUSSION

I. Petitioner’s Habeas Claim

       A. Legal Standard

       The parties agree that Petitioner is subject to a final order of removal. Resp’ts’

Resp. to Suppl. Br. 1; Tr. Of Hr’g 13, ECF No. 53; see Pet’r’s Opening Br. 8, ECF No. 24.

Therefore, his detention is governed by section 241(a) of the Immigration and Nationality

Act (“INA”), 8 U.S.C. § 1231(a). That provision grants the Attorney General a ninety-day

period to effectuate an alien’s removal from the United States following the entry of a final

order of deportation or removal. INA § 241(a)(1)(A)-(B); 8 U.S.C. § 1231(a)(1)(A)-(B).

Detention is mandatory during this initial ninety-day period. INA § 241(a)(2); 8 U.S.C. §

1231(a)(2). The statute allows that period to be extended “if the alien fails or refuses to

make timely application in good faith for travel or other documents necessary to the alien’s

                                             3
departure or conspires or acts to prevent the alien’s removal subject to an order of removal.”

8 U.S.C. § 1231(a)(1)(C).

       Detention of an alien subject to an administratively final order of

deportation/removal is authorized only for a period “reasonably necessary” to effectuate

the removal. Zadvydas v. Davis, 533 U.S. 678, 699-700 (2001). In Zadvydas, the Supreme

Court determined it was “practically necessary . . . for the sake of uniform administration

in the federal courts” to establish a “presumptively reasonable period of detention.” Id. at

701. The Court, believing “that Congress previously doubted the constitutionality of

detention for more than six months[,]” set six-months as the outer boundary of that

presumptively reasonable period. Id. Detention lasting longer than six months loses the

presumption. Id. (“After this 6–month period, once the alien provides good reason to

believe that there is no significant likelihood of removal in the reasonably foreseeable

future, the Government must respond with evidence sufficient to rebut that showing.”).

The relationship between the time of confinement and the “reasonably foreseeable future”

is an inverse one. Id. (“[F]or detention to remain reasonable, as the period of prior post[-

]removal confinement grows, what counts as the reasonably foreseeable future conversely

would have to shrink.”).

       The Eleventh Circuit interprets Zadvydas as requiring an alien to show: “(1) that the

six-month period, which commences at the beginning of the statutory removal period, has

expired when the § 2241 petition is filed; and (2) evidence of a good reason to believe that

there is no significant likelihood of removal in the reasonably foreseeable future.” Gozo v.

Napolitano, 309 F. App’x 344, 346 (11th Cir. 2009); see also Akinwale v. Ashcroft, 287

                                              4
F.3d 1050, 1052 (11th Cir. 2002) (“[I]n order to state a claim under Zadvydas the alien . .

. must show post-removal detention in excess of six months [and] also must provide

evidence of a good reason to believe that there is no significant likelihood of removal in

the reasonably foreseeable future.”).

       B. Petitioner’s Showing

              1. Time in Detention

       Petitioner has been detained by Respondents since November 18, 2013—a total of

more than five years. He argues that “[w]henever the six-month clock started, it is clear

that it has now run.” Pet’r’s Opening Br. 9. Respondents contend that Petitioner’s habeas

application should be dismissed as premature “because the six-month period of post-

removal order detention has not yet tolled[.]” Resp’ts’ Resp. to Suppl. Br. 3. Their

assertion rests on the fact that Petitioner’s most recent removal order was made final on

May 17, 2017, and stayed by the Eleventh Circuit on June 28, 2017. Id. (citing Akinwale,

287 F.3d at 1052 n.4).

       Respondents’ argument is unpersuasive. In Akinwale, The Eleventh Circuit found

a petitioner’s habeas application premature because he “did not have even an

unencumbered month of detention prior to filing his § 2241 petition, let alone the requisite

six months.” Akinwale, 287 F.3d at 1052 n.4. Here, Petitioner experienced years of

unencumbered detention before applying for habeas relief.            Finding his petition

“premature” would require disfiguring logical contortions. Petitioner’s application for

habeas relief is not premature. Thus, the pertinent question is whether Petitioner has

presented “good reason to believe that there is no significant likelihood of removal in the

                                             5
reasonably foreseeable future” and if so, whether the government has sufficiently rebutted

that showing. 4 See Gozo 309 F. App’x 344, 346

               2. Likelihood of Removal in Reasonably Foreseeable Future

       Petitioner argues that Respondents’ detention of him has created a “constitutional

problem” for which there is no end “reasonably in sight.” Pet’r’s Suppl. Br. 9. He contends

his administrative case—including review by the Eleventh Circuit—will go on “for some

time” because he will exhaust all available avenues of appeal. Id. Petitioner shows that,

whenever the Eleventh Circuit rules on his case, he will likely be detained for at least ninety

more days. 5 Pet’r’s Opening Br. 10. Finally, he notes that Respondents admit they are not

certain when they will be able to remove Petitioner. Pet’r’s Suppl. Br. 9. Petitioner’s

evidence shows that removal in the reasonably foreseeable future—as defined by

Zadvydas—is not significantly likely, and requires an evidentiary response.

       C. Respondents’ Evidentiary Response

       Respondents contend “no institutional, bureaucratic[,] or other barriers” stand

between Petitioner and removal. Resp’ts’ Resp. to Suppl. Br. 7. They believe that he will


4
  In evaluating Petitioner’s application for relief, the Court considers the “reasonably foreseeable
future” to be roughly one month. Petitioner has been subject to a final order of removal for about
three of the five years he has been detained. Thus, even ignoring the practical reality that he has
actually been consistently detained for over five years, Petitioner’s time in detention while subject
to a final order of removal equates to about six times the presumptively reasonable six-month
period. The “reasonably foreseeable future”—and Petitioner’s evidentiary burden—must decrease
accordingly. See Zadvydas v. Davis, 533 U.S. 678, 701 (2001). Therefore, the “reasonably
foreseeable future” for purposes of evaluating Petitioner’s application is about one month in
duration.
5
  Petitioner states he will seek certiorari in the Supreme Court given an unfavorable decision by
the Eleventh Circuit, and argues that process would take between ninety and one-hundred and fifty
days. Pet’r’s Opening Br. 10, ECF No. 24.
                                                 6
be removed “as soon as the Eleventh Circuit rules on his cases” and that Petitioner cannot

argue “that his removal is unforeseeable merely because he has petitions pending in circuit

court.” Id. Respondents insist that, regardless of his “intention to continue fighting his

removal . . . Petitioner has failed to provide good reason to believe that there is no

significant likelihood of removal in the reasonably foreseeable future.” Id. at 8.

       D. Analysis

       Because Petitioner is a person within the United States, he is a valid recipient of due

process protections. Plyler v. Doe, 457 U.S. 202, 210 (1982); U.S. Const. amends. X, XIV.

Detainees in Petitioner’s position are not required to show “the absence of any prospect of

removal” to be eligible for relief. Zadvydas, 533 U.S. at 702 (emphasis in the original).

Their detention does not remain lawful just because their custodians act in good faith. Id.

       Petitioner has been detained much longer than either the statutory removal period

or presumptively reasonable period, and should be released under an order of supervision.

See Zadvydas, 533 U.S. at 699-702. He makes a sufficient showing that removal in the

reasonably foreseeable future is not likely, and Respondents’ rebuttal is insufficient. They

argue, essentially, that delays caused by administrative proceedings—and judicial review

of them—should be counted against Petitioner and not them. Resp’ts’ Resp. to Suppl. Br.

7 (citing inter alia Prieto-Romero v. Clark, 534 F.3d 1053, 1064-65 (9th Cir. 2008).

Respondents’ logic would punish Petitioner for pursuing the legal remedies available to

him. This comports with neither the spirit or letter of the law. See Sopo v. U.S. Attorney

Gen., 825 F.3d 1199, 1218 (11th Cir. 2016), vacated on procedural grounds, 890 F.3d 952

(11th Cir. 2018); see also Ly v. Hansen, 351 F.3d 263, 272 (6th Cir. 2003) (“[A]ppeals and

                                              7
petitions for relief are to be expected as a natural part of the [administrative] process [for

aliens facing removal or deportation.]”). Further, the judiciary is not responsible for the

efficiency, or lack thereof, of the administrative process. Instead, in situations such as this,

courts must simply carry out the “historic purpose of the writ, namely, [relieving unlawful]

detention by executive authorities[.]” Zadvydas, 533 U.S. at 699.

       Here, that responsibility requires ordering Petitioner released under an order of

supervision. The record’s obvious reality cannot be ignored. Petitioner has been in

Respondents’ custody for over five years, with a virtually guaranteed additional three

months, or more, to come. The detention statute’s two primary goals can clearly be met

without physical detention.      See Zadvydas, 533 U.S. at 690 (“The statute, says the

Government, has two regulatory goals: ensuring the appearance of aliens at future

immigration proceedings and preventing danger to the community.”). Petitioner has not

shown a propensity for failing to appear at immigration proceedings or that he is a danger

to the community. 6 In fact, when Respondents were asked why Petitioner, an “aged and

infirm Episcopal priest,” had previously been denied an order of supervision, counsel

replied “I can’t answer that[.]” Hr’g Tr. 16.

       To summarize, Petitioner has been detained well beyond the period mandated by

statute and Respondents cannot point to a clear endpoint for his detention, or any reason

releasing him under supervision would be problematic. Petitioner’s amended application


6
   Petitioner does not deny that he refused to board a plane for removal in 2015, but the record
indicates that he has otherwise appeared for all administrative proceedings. See Pet’r’s Opening
Br. 11, ECF No. 24. Petitioner states he refused to board the plane because he had discovered that
his wife and son had been murdered in Nigeria. Id.
                                                8
for habeas relief (ECF No. 12) should be granted and Petitioner released under an order of

supervision. Respondents’ motion to dismiss Petitioner’s application (ECF No. 30) should

be denied.

II. Petitioner’s Motion to Correct the Case Caption

       On September 13, 2018, Petitioner requested that Phil Bickham—warden of Irwin

County Detention Center—be substituted for Patrick Gartland as the named Respondent in

this case. Mot. to Correct Case Caption 2, ECF No. 54. He also requested that several

other individuals, terminated as Respondents by the U.S. District Court for the Southern

District of Georgia, be re-introduced to the case caption. Id. Respondents do not object to

the substitution of Mr. Bickham for Mr. Gartland, but they do object to the re-introduction

of the other Respondents. Resp’ts’ Resp. to Mot. to Correct Case Caption 1-3, ECF No.

58. Because the Court recommends granting Petitioner’s application for habeas relief, his

motion to correct the case caption is granted in full.

       When a petitioner challenges the validity of physical confinement via habeas

petition, “the default rule is that the proper respondent is the warden of the facility where

the prisoner is being held, not the Attorney General or some other remote supervisory

official.” Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004). However, the Supreme Court

has specifically declined to state whether this default rule applies to habeas petitions

brought by alien detainees facing deportation. See id. at 435 n.8. (“[W]e [have previously]

left open the question whether the Attorney General is a proper respondent to a habeas

petition filed by an alien detained pending deportation . . . lower courts have divided on

this question . . . we again decline to resolve it [here].”).

                                                9
       This allowance for deviation is largely attributable to the broad authority of certain

cabinet officials over our nation’s immigration system. See Henderson v. I.N.S., 157 F.3d

106, 126 (2d Cir. 1998) (“[T]he extraordinary and pervasive role that the Attorney General

plays in immigration matters is virtually unique.”). Congress has named the U.S. Attorney

General as the custodian of alien detainees awaiting deportation. See 8 U.S.C. § 1231(a)(2)

(“During the removal period, the Attorney General shall detain the alien.”). In direct

challenges to final orders of removal, the Attorney General must be named as the

respondent. 8 U.S.C. § 1252(b)(3)(A). Congress has also granted the Secretary of

Homeland Security significant authority in immigration matters. See 6 U.S.C. § 202; see

also 8 U.S.C. § 1103(a) (establishing the Security of Homeland Security’s responsibility

for “administration and enforcement” of 8 U.S.C. Ch. 12 and “all other laws relating to the

immigration and naturalization of aliens,” relative to other executive officers).

       This Court has previously found “no reason to deviate from the traditional habeas

rule as explained in Padilla[,]” when considering a detained alien’s habeas petition.

Braithwaite v. Holder, No. 4:11-CV-56-CDL-MSH, 2012 WL 4210367, at *1 (M.D. Ga.

Aug. 27, 2012), report and recommendation adopted, No. 4:11-CV-56-CDL-MSH, 2012

WL 4120416, at *1 (M.D. Ga. Sept. 19, 2012). However, there is reason to deviate here.

The Court recommends granting Petitioner habeas relief—release from the physical

custody of Respondents. The warden of the facility where Petitioner is detained would be

unable to carry out the Court’s instructions without more senior officials taking certain

actions. See Sanchez-Penunuri v. Longshore, 7 F. Supp. 3d 1136, 1148 (D. Colo. 2013).

A “jailer has never been recognized as possessing the authority to consider granting an

                                             10
immigrant some sort of discretionary relief, and no such authority has ever been created

through regulation.” Id. Instead, Congress has granted such authority to the Attorney

General, who, in turn, may delegate it to the Secretary of Homeland Security or other

officials. 8 U.S.C. § 1231(a)(3); 8 U.S.C. § 1103(g)(2) (“The Attorney General shall . . .

delegate such authority, and perform such other acts as the Attorney General determines to

be necessary for carrying out this section.”).

        Because they are required to act in order for Petitioner to receive the recommended

relief, the Respondents terminated by the U.S. District Court for the Southern District of

Georgia’s sua sponte order are proper respondents here. Accordingly, Petitioner’s motion

to correct the case caption (ECF No. 54) is granted in its entirety. The Clerk is directed to

amend the docket to include, as Respondents, Sean Gallagher—Field Director of Atlanta

Field Office of U.S. Immigration and Customs Enforcement, Kirstjen Nielsen—Secretary

of Homeland Security, and Matthew Whitaker—Acting Attorney General of the United

States. 7

                                      CONCLUSION

        For the reasons explained above, Petitioner’s motion to correct the case caption

(ECF No. 54) is granted, and it is recommended that Respondents’ Motion to Dismiss (ECF

No. 30) be denied and Petitioner’s amended application for habeas corpus relief (ECF No.

12) be granted. Pursuant to 28 U.S.C. § 636(b)(1), the parties may serve and file written



7
  According to the Department of Justice, Mr. Whitaker has been named Acting Attorney General
under the Vacancy Reform Act, 5 U.S.C. §§ 3345-3349d. Designating an Acting Attorney
General, 42 Op. O.L.C. 1 (2018).
                                             11
objections to this Recommendation, or seek an extension of time to file objections, within

fourteen (14) days after being served with a copy hereof. The district judge shall make a

de novo determination of those portions of the Recommendation to which objection is

made. All other portions of the Recommendation may be reviewed for clear error.

       The parties are hereby notified that, pursuant to Eleventh Circuit Rule 3-1, “[a] party

failing to object to a magistrate judge’s findings or recommendations contained in a report

and recommendation in accordance with the provisions of 28 U.S.C. § 636(b)(1) waives

the right to challenge on appeal the district court’s order based on unobjected-to factual

and legal conclusions if the party was informed of the time period for objecting and the

consequences on appeal for failing to object. In the absence of a proper objection, however,

the court may review on appeal for plain error if necessary in the interests of justice.”

       SO ORDERED AND RECOMMENDED, this 10th day of December, 2018.

                                              /s/ Stephen Hyles
                                              UNITED STATES MAGISTRATE JUDGE




                                             12
